DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-4 and 6-19 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection. This office action in non-final.
.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIVONEN (2002/0067909) in view of ZHANG et al (2019/0116587) and further in view of ELLIS et al (2005/0028208)
	As to claims 1-4, IIVONEN discloses synchronized service provision in a communications network and further discloses a method performed by a first multimedia device for managing a processing offloader, the method comprising:
Receiving (fig.1, Session Server “SESS”: Gateway “GW”, Node or Selected User Terminal “SUT” “SESS/GW/SUT”) an input (Playback Indicator or status “PBS”) from a second multimedia device (User Terminal 1 “UT1” a digital recorder records data streams, [0019-0024]) and an input (PBS) from a third multimedia device (UTs), wherein each input represents a request for the processing offloader (Processor-SESS/GW/SUT) to process User Interface graphics “UIG” rendering instructions (PBS or sync playback segments “SPS” instructions/messages to sync video streaming over UTs) on behalf of the second multimedia device or the third multimedia device, where the processing offloader is configured to process the UIG rendering instructions (figs.4-5, [0002-0003-processing capabilities of devices less bandwidth, displays, CPUs limitations, etc.], [0009-0012], [0026-0027], [0030-0036-blinking messages or notification] and [0039-0044]), note SESS assigns selected nodes (GW, AP or SUT) to control groups of UTs within a network or on selected channel, stores records of AV, buffers segments of playback positions of the AV, transmits segments of AV recordings to UTs upon receiving PBS messages and mediates sync playback of the stored AV recordings at the UTs; stores contact information of all UTs “subscribers”; allows synchronized listening/watching recorded AV, receives PBS and communicates messages “synchronized playback status” to change the sync playback status of the UTs; where the PBS is associated with delay or delay variation caused by elements in the communications network between UTs; and further communicates some graphics: sync-streaming, messages/notifications with changing screen, blank screen with blinking messages or notification across UTs based on input or status conditions 
              Forwarding UIG rendering instructions from the second multimedia device to the processing offloader based on prioritizing the input from the second multimedia device ([0030-0035] and [0039-0044]), wherein prioritizing includes:
             Identifying a processing bandwidth of the second multimedia device and the third multimedia device; and determining, by a processor (SESS/GW/SUT), that the processing bandwidth of the second multimedia device is less than the processing bandwidth of the third multimedia device; forwarding a rendered UIG (sync-recorded segmentation) received from the processing offloader to the second multimedia device ([0030-0035] and [0039-0044]), note SESS/GW/SUT stores records of AV, buffers segments of playback positions of the AV, transmits segments of AV recordings to UTs upon receiving PBS messages and mediates sync playback of the stored AV recordings at the UTs; allows synchronized listening/watching recorded AV, receives PBS and communicates messages “synchronized playback status” to change the sync playback status of the UTs; real-time recordings of content including timing markers, each of which indicates an internal position within the recording; dynamically changes playback status to maintain synchronization of playback of content between the UTs (specific groups); furthermore the streams can be received via the gateway or from two or more servers on the network; the SESS/GW/SUT, in the alternate instructs UT(s) to record content and sync the recorded content stream for display; maintains synchronization for sync playback of the recorded stream to control playback status or presentation changes or conditions and dynamically modifies the playback status accordingly); sync messages to the UTs, synchronizes the clocks in the different UTs and in response the UTs slow down or speed up “dynamically changing playbacks within a time interval of offset” based on bandwidth limitations; the SESS/GW/SUT communicates messages “synchronized playback status” to change the sync playback status of the UTs including generating UI graphics: interactive menus or browsers that generates: playback changes or status, Notifications, blank screen with blinking message, generate video clips, etc., and rendering instructions with the UI graphics to the plurality of UTs.
	IIVONEN discloses where SESS/GW/SUT transmits recorded segments to UTs to control sync playback segments of AV based on available bandwidth and other delay variations, transmits menu(s)/interactive messages are update when necessary and communicated between the UTs UI(s) to control the playback starts and during playback additional interactive notifications are displayed and the SESS/GW/SUT in response, renders segments to enable sync playback of the video ([0030] and [0033-0039]) and further discloses providing priorities to respective UTs within respective groups on a selected channel to communicate sync playback messages with to the respective UTs within the groups for sync playback of recordings based on available bandwidth of the channel(s), where the gateway or specific master UT processes the bit-stream to sync devices together based on input(s) ([0003], [0009-0010] and [0020-0021]), BUT appears silent as to  determining bandwidth threshold(s) of the multimedia devices with respect to the processing of sync playback segments and forwarding a rendered multimedia (recorded segmentation) received from the SESS/GW/SUT for processing at the UTs based on the instructions and render the rendered multimedia based on the instructions
	However, in the same field of endeavor, ZHANG discloses systems and methods for social-aware cooperate device-to-device communications and further discloses where a devices acting as a relay for relaying segments of video received during a sharing sessions with neighboring devices that have similar watching interest, communicates with a plurality of mobile devices to determining bandwidth capabilities, determines the bandwidth of the multimedia devices with respective to each other and forwards a rendered multimedia (portion(s) data streams) received from sub-servers or relays for processing to other mobiles based on the instructions and renders the rendered multimedia based on the instructions and determines, dynamic bandwidth difference(s) to determine a bandwidth(s) of processing portion(s) of video file; compares bandwidth(s) of the processing portion(s) of video file with a maximum bandwidth of the processing portion(s) of video file to determine an available bandwidth of the processing portion(s) of video file, wherein said forwarding instructions from the second multimedia device to the processing portion(s) of video file is based on the available bandwidth(s) or the updated bandwidth of the processing portion(s) of video file exceeding a threshold processing portion(s) of video file (figs.1-14, Abstract, [0009-0010], [0029-0030], [0046-0057], [0060-0062] and [0087-0091]), note based on bandwidth and other limitation(s) (threshold(s)) associated with the requesting mobile devise(s) (MDs), the relay MD(s), provides bandwidth bonding or aggregation between the MD relays and other MDs, forwards instructions to other stations or MD relays, to split the requested portion(s) of data streams via the MD relay(s) and/or other stations or sub-servers for processing of the portions of the video files and shares the portions of video files within other MDs accordingly. 
	Hence it would have been obvious before the effective filing date of the claim invention to one of ordinary skill in the art to incorporate the teaching of ZHANG into the system of IIVONEN to increase network capacity to promote direct communication between MDs and share video content with 
	IIVONEN as modified by ZHANG, communicates some UI rendering instructions based on inputs received from each UT where the processor-SESS/GW/SUT renders instructions (graphics: sync-streaming, messages/notifications with changing screen, blank screen with blinking messages or notification across UTs based on input or status conditions) to maintain sync-streaming across the UTs as discussed above, BUT appears silent as to the offloader or processor-SESS/GW/SUT receiving specific input from a device or UT(s) to process UIG rendering instructions on behalf of a second or third device and forwarding the rendered UIG received from offloader or processor-SESS/GW/SUT to the other device(s).
	However, in the same field of endeavor, ELLIS discloses interactive TV program guide with remote access and further discloses where a remote server, home server or web-server receives specific input from a device (Parental Device or remote access device “RAD”) to process UIG rendering instructions on behalf of other device(s) based on received input(s) and forwards the rendered UIG received from a remote server, home server or web-server to the other device(s) (figs.1-43 (note figs.31+), Abstract, [0018-0026], [0097-0103] and [0200-0211]), note parental control features associated with the guide are communicated to the remote server, web server or home server, where the server renders the UIG instructions on behalf of the devices, applying the parental control features associated with the guide or browser at specific device(s) associated with room(s). 
	Hence it would have been obvious before the effective filing date of the claim invention to one of ordinary skill in the art to incorporate the teaching of ELLIS into the system of IIVONEN as modified by ZHANG to remotely indicate desired rendering instructions as to GUI at specific device(s) and control the rendering of GUI at the various device(s) via the remote server   

	However ZHANG further discloses where the communication between the MD relay and the other MDs maybe a combination of different networks including, wireless, Ethernet, Universal Serial Bus, NFC, etc. ([0044], [0048-0052] and [0083-0087]). 
	Hence it would have been obvious before the effective filing date of the claim invention to one of ordinary skill in the art to incorporate the teaching of ZHANG into the system of IIVONEN as modified to further include additional network services to provide services to other type of devices coupled to the network. 
	Claim 9 is met as previously discussed in claims 1-4.
	As to claim 10, IIVONEN further discloses where the forwarding instructions from the second multimedia device to the processing offloader further includes a request for the processing offloader to enable a first Ul configured to process instructions and render rendered multimedia based on the instructions received from the second multimedia device, and wherein said forwarding instructions from the third multimedia device to the processing offloader further includes a request for the processing offloader to enable a second Ul configured to process instructions and render rendered multimedia based on the instructions received from the third multimedia device ([0030] and [0032-0039]), note menu/interactive messages are update when necessary and communicate between the UTs control the playback starts and during playback additional interactive notifications are displayed and the SESS/GW/SUT in response renders segments to enable sync playback of the video.  
	Claim 11 is met as previously discussed in claims 1-4.

	Claim 15 is met as previously discussed in claims 1-4.
	Claim 16 is met as previously discussed in claim 10.
	As to claims 17-18, the claimed “A method performing by a first multimedia device…” is composed of the same structural elements that were discussed with respect to claims 1-4.
	
6.	Claims 7-8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIVONEN (2002/0067909) in view of ZHANG et al (2019/0116587) and further in view of ELLIS et al (2005/0028208) and further in view of RICHARDSON (2013/0154812)
	As to claims 7-8, 14 and 19, IIVONEN as modified by ZHANG and ELLIS disclose all the claims limitations as discussed above with respect to claims 1, 12 and 18 respectively, BUT appears silent as to transmitting input(s) to multimedia device(s) based on forwarding instructions from other multimedia device(s) to the processing offloader, where the inputs further enables a proxy configured to output received rendered UIG(s) or other instruction to disable a native UI and rendered other UI(s) or UIG(s) and further forward the rendered UIG(s) or UI(s) to device(s) .
	However, in the same field of endeavor, RICHARDSON discloses apparatus and method for communicating remote control instructions and further discloses transmitting input(s) to multimedia device(s) based on forwarding instructions from other multimedia device(s) to portions of data stream, wherein input(s) indicates a request for multimedia device(s) to disable a native Ul executing on multimedia device(s) and enable a proxy and wherein the proxy executing on the multimedia device(s) is configured to render Ul graphics to an output device based on receiving rendered multimedia (figs.1-4, Abstract, [0012-0017], [0020-0026], [0034-0036] and [0038-0046]), note the target device is configured to receive the CEC format control information, interpret and translate the CEC control information outputs a UI graphics based on the received rendered multimedia, where the proxy generates control information in its own native format
	Hence it would have been obvious before the effective filing date of the claim invention to one of ordinary skill in the art to incorporate the teaching of RICHARDSON into the system of IIVONEN as modified by ZHANG and ELLIS to include a proxy to interpret control information and output a specific UI on a target device(s) necessary for rendering of a desired multimedia.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                      



ANNAN Q. SHANG